Title: [From Thomas Jefferson to the Board of Trade, 4 September 1779]
From: Jefferson, Thomas
To: Board of Trade


  [Williamsburg, 4 Sep. 1779. Board of Trade Journal (Vi), under 19 Feb. 1780, records that upon application by the Board of Trade for a clarification of the terms under which the agent, commissary of stores, and his assistants were licensed to draw from the public store for their own use, TJ replied, 4 Sep. 1779, that “They have no objection to their drawing Goods out of the public Store, for their own private use, under this restriction, that they pay the current purchase advance of such Goods whether imported or purchased.” Also, that upon a request by the Board of Trade for a further explanation, the Council answered, “that the necessaries to be supplied the Agent, Commissary of Stores  and their Assistants were meant to be charged at the same rates which the State paid for Goods at the times the Necessaries were drawn.” The letters thus recorded have not been located.]
